6. Commemorating 11 July as a day of remembrance for the victims of the massacre in Srebrenica (vote)
Before the vote - concerns paragraph 3:
(DE) Mr President, ladies and gentlemen, everyone has agreed to an addition to paragraph 3. We should like to add the following phrase to this paragraph, which concerns the work of the International Criminal Tribunal for the Former Yugoslavia in The Hague:
'reiterates in that regard that increased attention needs to be paid to war crime trials at domestic level;'.